DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/212,820 of GOLSCH for “Localization And Passive Entry/Passive Start Systems And Methods For Vehicles” filed on March 25, 2021 has been examined.

Claims 1-20 are pending.
Drawings
Drawings Figures 1-18 submitted on March 25, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021 is being considered by the examiner. 

Double Patenting Rejection  
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 11 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,001,229 B2. The difference between the patented narrow claims 1 and 8 and the instant broad claims 1 and 11 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/212,820:
U.S. Patent No. 11,001,229 B2:

Claim 1: A system comprising: a communication gateway in a vehicle configured to establish a Bluetooth low energy (BLE) communication connection with a portable device; a plurality of sensors, each configured to measure signal information about at least one communication signal sent from the portable device; a localization module configured to receive the signal information from each of the plurality of sensors and to determine a location of the portable device based on the signal information from the plurality of sensors; and a passive entry / passive start (PEPS) system configured to receive the location of the portable device from the localization module and to perform a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device; wherein each of the plurality of sensors are synchronized.

































Claim 11: A method comprising: establishing, with a communication gateway in a vehicle, a Bluetooth low energy (BLE) communication connection with a portable device; measuring, with a plurality of sensors, signal information about at least one communication signal sent from the portable device; receiving, with a localization module, the signal information from each of the plurality of sensors; determining, with the localization module, a location of the portable device based on the signal information from the plurality of sensors; receiving, with a passive entry / passive start (PEPS) system, the location of the portable device from the localization module; and performing, with the PEPS system, a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device; wherein each of the plurality of sensors are synchronized. 

 

Claim 1: A system comprising: a communication gateway in a vehicle configured to establish a wireless communication link with a portable device; a plurality of sensors in communication with the communication gateway, each configured to receive connection information about the wireless communication link from the communication gateway, the connection information including (i) a channel map indicating a plurality of communication channels of the wireless communication link, (ii) a next channel from the plurality of communication channels upon which communication between the communication gateway and the portable device is scheduled to occur, (iii) a next channel time indicating a time when communication between the communication gateway and the portable device is scheduled to occur on the next channel, (iv) at least one parameter for calculating a subsequent channel from the plurality of communication channels upon which communication between the communication gateway and the portable device is scheduled to occur after the next channel, and (v) a channel hop interval indicating a time interval that communication is scheduled to occur on the next channel before communication switches to the subsequent channel, each sensor of the plurality of sensors being further configured to receive communication packets sent from the portable device to the communication gateway based on the connection information about the wireless communication link, and to measure signal information of communication signals transmitting the communication packets; a localization module configured to receive the signal information from each of the plurality of sensors and to determine a location of the portable device based on the signal information from the plurality of sensors; and a passive entry/passive start (PEPS) system configured to receive the location of the portable device from the localization module and to perform a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device.
Claim 8: A method comprising: establishing, with a communication gateway in a vehicle, a wireless communication link with a portable device receiving, with a plurality of sensors in communication with the communication gateway, connection information about the wireless communication link from the communication gateway, the connection information including (i) a channel map indicating a plurality of communication channels of the wireless communication link, (ii) a next channel from the plurality of communication channels upon which communication between the communication gateway and the portable device is scheduled to occur, (iii) a next channel time indicating a time when communication between the communication gateway and the portable device is scheduled to occur on the next channel, (iv) at least one parameter for calculating a subsequent channel from the plurality of communication channels upon which communication between the communication gateway and the portable device is scheduled to occur after the next channel, and (v) a channel hop interval indicating a time interval that communication is scheduled to occur on the next channel before communication switches to the subsequent channel; receiving, with each sensor of the plurality of sensors, communication packets sent from the portable device to the communication gateway based on the connection information about the wireless communication link; measuring, with each sensor of the plurality of sensors, signal information of communication signals transmitting the communication packets; receiving, with a localization module, configured to receive the signal information from each of the plurality of sensors and to determine a location of the portable device based on the signal information from the plurality of sensors; and a passive entry/passive start (PEPS) system configured to receive the location of the portable device from the localization module and to perform a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device.


In view of the above, since the subject matters recited in the broad claims 1 and 11 of the instant application were fully disclosed in and covered by narrow claims 1 and 8 of U.S. Patent No. 11,001,229 B2, allowing the claims 1 and 11 would result in an unjustified or improper granted of patents.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Claims 1 and 11 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,654,446 B2. The difference between the patented narrow claims 1 and 20 and the instant broad claims 1 and 11 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/212,820:
U.S. Patent No. 10,654,446 B2:

Claim 1: A system comprising: a communication gateway in a vehicle configured to establish a Bluetooth low energy (BLE) communication connection with a portable device; a plurality of sensors, each configured to measure signal information about at least one communication signal sent from the portable device; a localization module configured to receive the signal information from each of the plurality of sensors and to determine a location of the portable device based on the signal information from the plurality of sensors; and a passive entry / passive start (PEPS) system configured to receive the location of the portable device from the localization module and to perform a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device; wherein each of the plurality of sensors are synchronized.











Claim 11: A method comprising: establishing, with a communication gateway in a vehicle, a Bluetooth low energy (BLE) communication connection with a portable device; measuring, with a plurality of sensors, signal information about at least one communication signal sent from the portable device; receiving, with a localization module, the signal information from each of the plurality of sensors; determining, with the localization module, a location of the portable device based on the signal information from the plurality of sensors; receiving, with a passive entry / passive start (PEPS) system, the location of the portable device from the localization module; and performing, with the PEPS system, a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device; wherein each of the plurality of sensors are synchronized.  

Claim 1: A system comprising: a communication gateway in a vehicle configured to establish a wireless communication link with a portable device; a plurality of sensors in communication with the communication gateway, each configured to receive connection information about the wireless communication link, to receive communication packets sent from the portable device to the communication gateway via the wireless communication link, and to measure signal information of communication signals transmitting the communication packets; a localization module configured to receive the signal information from each of the plurality of sensors and to determine a location of the portable device based on the signal information from the plurality of sensors; a passive entry/passive start (PEPS) system configured to receive the location of the portable device from the localization module and to perform a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device; and a security module configured to compare first data in the communication packets received by the communication gateway with second data in the communication packets received by the plurality of sensors.

Claim 20: A method comprising: establishing, with a communication gateway in a vehicle, a wireless communication link with a portable device; receiving, with a plurality of sensors in communication with the communication gateway, connection information about the wireless communication link; receiving, with the plurality of sensors, communication packets sent from the portable device to the communication gateway via the wireless communication link; measuring, with the plurality of sensors, signal information of communication signals transmitting the communication packets; receiving, with a localization module, the signal information from each of the plurality of sensors; determining, with the localization module, a location of the portable device based on the signal information from the plurality of sensors; receiving, with a passive entry/passive start (PEPS) system, the location of the portable device from the localization module; performing, with the PEPS system, a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device; and comparing, with a security module, first data in the communication packets received by the communication gateway with second data in the communication packets received by the plurality of sensors.


In view of the above, since the subject matters recited in the broad claims 1 and 11 of the instant application were fully disclosed in and covered by narrow claims 1 and 20 of U.S. Patent No. 10,654,446 B2, allowing the board claims 1 and 11 would result in an unjustified or improper granted of patents.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Claims 1 and 11 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,328,899 B2. The difference between the patented narrow claims 1 and 11 and the instant broad claims 1 and 11 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/212,820:
U.S. Patent No. 10,328,899 B2:

Claim 1: A system comprising: a communication gateway in a vehicle configured to establish a Bluetooth low energy (BLE) communication connection with a portable device; a plurality of sensors, each configured to measure signal information about at least one communication signal sent from the portable device; a localization module configured to receive the signal information from each of the plurality of sensors and to determine a location of the portable device based on the signal information from the plurality of sensors; and a passive entry / passive start (PEPS) system configured to receive the location of the portable device from the localization module and to perform a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device; wherein each of the plurality of sensors are synchronized.






Claim 11: A method comprising: establishing, with a communication gateway in a vehicle, a Bluetooth low energy (BLE) communication connection with a portable device; measuring, with a plurality of sensors, signal information about at least one communication signal sent from the portable device; receiving, with a localization module, the signal information from each of the plurality of sensors; determining, with the localization module, a location of the portable device based on the signal information from the plurality of sensors; receiving, with a passive entry / passive start (PEPS) system, the location of the portable device from the localization module; and performing, with the PEPS system, a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device; wherein each of the plurality of sensors are synchronized. 



Claim 1: A system comprising: a communication gateway in a vehicle configured to establish a Bluetooth low energy (BLE) communication connection with a portable device; a plurality of sensors in communication with the communication gateway, each configured to receive connection information about the BLE communication connection from the communication gateway, to eavesdrop on the BLE communication connection based on the connection information, and to measure signal information about at least one communication signal sent from the portable device to the communication gateway; a localization module configured to receive the signal information from each of the plurality of sensors and to determine a location of the portable device based on the signal information from the plurality of sensors; and a passive entry/passive start (PEPS) system configured to receive the location of the portable device from the localization module and to perform a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device.

Claim 11: A method comprising: establishing, with a communication gateway in a vehicle, a Bluetooth low energy (BLE) communication connection with a portable device; receiving, with a plurality of sensors in communication with the communication gateway, connection information about the BLE communication connection from the communication gateway; eavesdropping, with the plurality of sensors, on the BLE communication connection based on the connection information; measuring, with the plurality of sensors, signal information about at least one communication signal sent from the portable device to the communication gateway; receiving, with a localization module, the signal information from each of the plurality of sensors; determining, with the localization module, a location of the portable device based on the signal information from the plurality of sensors; receiving, with a passive entry/passive start (PEPS) system, the location of the portable device from the localization module; and performing, with the PEPS system, a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device.


In view of the above, since the subject matters recited in the broad claims 1 and 11 of the instant application were fully disclosed in and covered by narrow claims 1 and 11 of U.S. Patent No. 10,328,899 B2, allowing the broad claims 1 and 11 would result in an unjustified or improper granted of patents.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Claims 1 and 11 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,328,898 B2. The difference between the patented narrow claims 1 and 9 and the instant broad claims 1 and 11 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/212,820:
U.S. Patent No. 10,328,898 B2:

Claim 1: A system comprising: a communication gateway in a vehicle configured to establish a Bluetooth low energy (BLE) communication connection with a portable device; a plurality of sensors, each configured to measure signal information about at least one communication signal sent from the portable device; a localization module configured to receive the signal information from each of the plurality of sensors and to determine a location of the portable device based on the signal information from the plurality of sensors; and a passive entry/passive start (PEPS) system configured to receive the location of the portable device from the localization module and to perform a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device; wherein each of the plurality of sensors are synchronized.








Claim 11: A method comprising: establishing, with a communication gateway in a vehicle, a Bluetooth low energy (BLE) communication connection with a portable device; measuring, with a plurality of sensors, signal information about at least one communication signal sent from the portable device; receiving, with a localization module, the signal information from each of the plurality of sensors; determining, with the localization module, a location of the portable device based on the signal information from the plurality of sensors; receiving, with a passive entry/passive start (PEPS) system, the location of the portable device from the localization module; and performing, with the PEPS system, a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device; wherein each of the plurality of sensors are synchronized.

Claim 1: A system comprising: a communication gateway in a vehicle configured to establish a Bluetooth low energy (BLE) communication connection with a portable device; at least one sensor configured to communicate with the communication gateway and configured to communicate with the portable device using impulse radio (IR) ultra-wide band (UWB) communication, the communication gateway being configured to instruct the at least one sensor to perform two-way ranging using IR UWB communication with the portable device in a designated time slot after pairing between the communication gateway and the portable device is completed; a localization module in communication with the communication gateway and configured to determine a location of the portable device based on the two-way ranging performed by the at least one sensor; and a passive entry/passive start (PEPS) system configured to receive the location of the portable device from the localization module and to perform a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device.

Claim 9: A method comprising: establishing, with a communication gateway in a vehicle, a Bluetooth low energy (BLE) communication connection with a portable device; instructing, with a communication gateway, at least one sensor configured to communicate with the portable device using impulse radio (IR) ultra-wide band (UWB) communication to perform two-way ranging using IR UWB communication with the portable device in a designated time slot after pairing between the communication gateway and the portable device is completed; performing, with the at least one sensor, two-way ranging using IR UWB communication with the portable device; determining, with a localization module, a location of the portable device based on the two-way ranging performed by the at least one sensor; receiving, with a passive entry/passive start (PEPS) system, the location of the portable device from the localization module; and performing, with the PEPS system, a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, allowing the vehicle to be started, and activating a wireless charging station in the vehicle based on the location of the portable device.


In view of the above, since the subject matters recited in the broad claims 1 and 11 of the instant application were fully disclosed in and covered by narrow claims 1 and 9 of U.S. Patent No. 10,328,898 B2, allowing the broad claims 1 and 11 would result in an unjustified or improper granted of patents.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims 1 and 11 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,647,296 B2. The difference between the patented narrow claims 1 and 11 and the instant broad claims 1 and 11 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/212,820:
U.S. Patent No. 10,647,296 B2:

Claim 1: A system comprising: a communication gateway in a vehicle configured to establish a Bluetooth low energy (BLE) communication connection with a portable device; a plurality of sensors, each configured to measure signal information about at least one communication signal sent from the portable device; a localization module configured to receive the signal information from each of the plurality of sensors and to determine a location of the portable device based on the signal information from the plurality of sensors; and a passive entry/passive start (PEPS) system configured to receive the location of the portable device from the localization module and to perform a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device; wherein each of the plurality of sensors are synchronized.













Claim 11: A method comprising: establishing, with a communication gateway in a vehicle, a Bluetooth low energy (BLE) communication connection with a portable device; measuring, with a plurality of sensors, signal information about at least one communication signal sent from the portable device; receiving, with a localization module, the signal information from each of the plurality of sensors; determining, with the localization module, a location of the portable device based on the signal information from the plurality of sensors; receiving, with a passive entry/passive start (PEPS) system, the location of the portable device from the localization module; and performing, with the PEPS system, a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device; wherein each of the plurality of sensors are synchronized.



Claim 1: A system comprising: a communication gateway in a vehicle configured to establish a Bluetooth low energy (BLE) communication connection with a portable device, the BLE communication connection having a connection event during which information is exchanged between the communication gateway and the portable device; a plurality of sensors configured to communicate with the communication gateway and configured to communicate with the portable device using impulse radio (IR) ultra-wide band (UWB) communication, the communication gateway being configured to instruct the plurality of sensors to perform two-way ranging using IR UWB communication with the portable device based on the information exchanged between the communication gateway and the portable device during the connection event; a localization module in communication with the communication gateway and configured to determine a location of the portable device based on the two-way ranging performed by the plurality of sensors; and a passive entry/passive start (PEPS) system configured to receive the location of the portable device from the localization module and to perform a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device.

Claim 11: A method comprising: establishing, with a communication gateway in a vehicle, a Bluetooth low energy (BLE) communication connection with a portable device, the BLE communication connection having a connection event during which information is exchanged between the communication gateway and the portable device; instructing, with the communication gateway, a plurality of sensors configured to communicate with the portable device using impulse radio (IR) ultra-wide band (UWB) communication to perform two-way ranging using IR UWB communication with the portable device based on the information exchanged between the communication gateway and the portable device during the connection event; determining, with a localization module in communication with the communication gateway, a location of the portable device based on the two-way ranging performed by the plurality of sensors; and receiving, with a passive entry/passive start (PEPS) system, the location of the portable device from the localization module; and performing, with the PEPS system, a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device.


In view of the above, since the subject matters recited in the broad claims 1 and 11 of the instant application were fully disclosed in and covered by narrow claims 1 and 11 of U.S. Patent No. 10,647,296 B2, allowing the broad claims 1 and 11 would result in an unjustified or improper granted of patents.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Claims 1 and 11 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,007,977 B2. The difference between the patented narrow claims 1 and 11 and the instant broad claims 1 and 11 of the instant application are not patentably distinct from each other as set forth in the table herein below:
Instant App. No. 17/212,820:
U.S. Patent No. 11,007,977 B2:

Claim 1: A system comprising: a communication gateway in a vehicle configured to establish a Bluetooth low energy (BLE) communication connection with a portable device; a plurality of sensors, each configured to measure signal information about at least one communication signal sent from the portable device; a localization module configured to receive the signal information from each of the plurality of sensors and to determine a location of the portable device based on the signal information from the plurality of sensors; and a passive entry/passive start (PEPS) system configured to receive the location of the portable device from the localization module and to perform a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device; wherein each of the plurality of sensors are synchronized.

















Claim 11: A method comprising: establishing, with a communication gateway in a vehicle, a Bluetooth low energy (BLE) communication connection with a portable device; measuring, with a plurality of sensors, signal information about at least one communication signal sent from the portable device; receiving, with a localization module, the signal information from each of the plurality of sensors; determining, with the localization module, a location of the portable device based on the signal information from the plurality of sensors; receiving, with a passive entry/passive start (PEPS) system, the location of the portable device from the localization module; and performing, with the PEPS system, a vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, and allowing the vehicle to be started based on the location of the portable device; wherein each of the plurality of sensors are synchronized.




Claim 1: A system comprising: a communication gateway in a vehicle configured to establish a communication connection with a portable device that includes a wireless charging apparatus, the communication connection being one of a Bluetooth low energy (BLE) communication connection or an impulse radio ultra-wide band (IR UWB) communication connection; at least one low-frequency transmitter in communication with the communication gateway and configured to transmit a ping request to the wireless charging apparatus of the portable device; and a passive entry/passive start (PEPS) system configured to communicate with the communication gateway; wherein: the wireless charging apparatus of the portable device is configured to receive the ping request; the portable device is configured to transmit a response to the ping request over the communication connection to the communication gateway; the communication gateway is configured to receive the response to the ping request from the portable device over the communication connection and to authenticate the portable device based on information included in the received response; and the PEPS system is configured to perform a vehicle function in response to the communication gateway authenticating the portable device, the vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, allowing a wireless charging station of the vehicle to charge the portable device, and allowing the vehicle to be started.

Claim 11: A method comprising: establishing, with a communication gateway in a vehicle, a communication connection with a portable device that includes a wireless charging apparatus, the communication connection being one of a Bluetooth low energy (BLE) communication connection or an impulse radio ultra-wide band (IR UWB) communication connection; transmitting, with at least one low-frequency transmitter in communication with the communication gateway, a ping request to the wireless charging apparatus of the portable device; receiving, with the wireless charging apparatus of the portable device, the ping request; transmitting, with the portable device, a response to the ping request over the communication connection to the communication gateway; receiving, with the communication gateway, the response to the ping request from the portable device over the communication connection; authenticating, with the communication gateway, the portable device based on information included in the received response; and performing, with a passive entry/passive start (PEPS) system configured to communicate with the communication gateway, a vehicle function in response to the communication gateway authenticating the portable device, the vehicle function including at least one of unlocking a door of the vehicle, unlocking a trunk of the vehicle, allowing a wireless charging station of the vehicle to charge the portable device, and allowing the vehicle to be started.


In view of the above, since the subject matters recited in the broad claims 1 and 11 of the instant application were fully disclosed in and covered by narrow claims 1 and 11 of U.S. Patent No. 11,007,977 B2, allowing the broad claims 1 and 11 would result in an unjustified or improper granted of patents.

This is a provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact not been patented.



Allowable Subject Matter
Claims 2-10 and 11-20 are objected to as being dependent upon a rejected base claims 1 and 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.

U.S. Patent No. 8,930,045 B2 to Oman et al, disclose a passive entry passive start (PEPS) vehicle security system configured to thwart a relay attack on the system. The system includes one or more ultra wideband transceivers (UWBX) installed on a vehicle and configured to transmit a request pulse at a request time. A mobile UWBX, possibly installed in a nomadic device such as a smart phone, is configured to transmit a reply pulse in response to the request pulse. A controller is configured to determine a distance between each UWBX and the mobile UWBX based on a time interval between the request time and a time that corresponds to when the reply pulse is received by the each UWBX. The controller may also be configured to unlock doors of the vehicle only if the distance is less than an unlock threshold.

U.S. Publication No. 2014/0240091 A1 of Talty et al, disclose a system and method for employing BLE nodes in a PEPS system to determine whether a FOB is within or outside of a vehicle. The method includes interrogating the FOB using a signal transmitted by a BLE device on the vehicle to determine whether the FOB is in a predetermined vicinity of the vehicle and receiving a Bluetooth signal at the BLE device that is transmitted by the FOB if the FOB is in the vicinity of the vehicle. The method also included determining a transmit power of the Bluetooth signal transmitted by the FOB and determining a receive power of the Bluetooth signal transmitted by the FOB and received by the BLE device. The method uses the transmit power and the receive power in a comparison process to determine whether the FOB is inside or outside of the vehicle.

U.S. Publication No. 2014/0330449 A1 of Oman et al, disclose a passive entry passive start (PEPS) vehicle security system configured to thwart a relay attack on the system. The system includes one or more ultra wideband transceivers (UWBX) installed on a vehicle and configured to transmit a request pulse at a request time. A mobile UWBX, possibly installed in a nomadic device such as a smart phone, is configured to transmit a reply pulse in response to the request pulse. A controller is configured to determine a distance between each UWBX and the mobile UWBX based on a time interval between the request time and a time that corresponds to when the reply pulse is received by the each UWBX. The controller may also be configured to unlock doors of the vehicle only if the distance is less than an unlock threshold.

U.S. Publication No. 2015/0161834 A1 of Spahl et al, disclose a convenience controller activates a small zone high location precision welcoming detecting function (with high current utilization) in response to a detected arrival of an authorized user into a larger zone low location precision welcoming detecting function (with low current utilization) approach region around a vehicle. A short range transmitter broadcasts a polling signal covering the region. The short range transmitter has an approach pending mode wherein the polling signal is broadcast according to a first predetermined repetition and a baseline mode wherein the polling signal is broadcast according to a lower repetition. The short range transmitter has a first power drain in the approach pending mode. A wireless communication system is configured to monitor for user activity outside the approach region corresponding to a potential user entry into the approach region, wherein monitoring by the wireless communication system has a lower power drain. If the short range transmitter is in the baseline mode when the user activity is detected, then the short range transmitter switches to the approach pending mode. 

U.S. Publication No. 2016/0063786 A1 of Lewis et al, disclose a method is disclosed in which the signal strength of a wireless connection is evaluated to determine a proximity of a portable electronic device relative to a vehicle. Based on the determined proximity of the portable electronic device, one or more doors of the vehicle are unlocked. A push button ignition of the vehicle is also enabled based on a determination that the portable electronic device is located within the vehicle.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/SISAY YACOB/						June 02, 2022           Primary Examiner, Art Unit 2685